t c memo united_states tax_court van roekel farms inc petitioner v commissioner of internal revenue respondent docket no 20290-98r filed date paul f christoffers for petitioner lawrence h ackerman for respondent memorandum opinion hamblen judge this is an action for declaratory_judgment under sec_7476' regarding the qualification of petitioner’s employee_stock_ownership_plan and trust petitioner has ‘all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar unless otherwise noted - satisfied all the jurisdictional requirements see sec_7476 rule c on date respondent sent petitioner a final revocation letter stating that the van roekel farms inc employee_stock_ownership_plan esop does not qualify under sec_401 for plan_year ending date and subsequent years ’ and that accordingly its trust is not tax exempt under sec_501 under rule sec_122 and sec_217 the parties submitted this case without trial and on the basis of a jointly stipulated administrative record which we incorporate by this reference hereinafter we sometimes refer to the esop and trust as collectively the plan the issues are whether petitioner violated sec_401 for years beginning after date by contributing amounts to the plan that exceeded the allowable limits of sec_415 and whether the plan is disqualified for years ending date and because it was not timely amended to comply with sec_401 and since we agree with respondent’s first contention and decide the case on that ground we do not reach the second issue respondent argues on brief that petitioner’s employee_stock_ownership_plan esop is disqualified for plan years beginning after date although fiscal is the first year for which respondent issued the revocation letter respondent does not challenge and we therefore treat as conceded the esop’s qualified status for that year background petitioner an iowa corporation since with its principal_place_of_business in orange city iowa engages in farming operations it uses the cash_method_of_accounting with a fiscal_year ending july to compute its income effective date petitioner adopted the esop a defined_contribution_plan and a_trust to hold and invest the esop’s assets the plan used a july fiscal_year end as its annual_accounting_period before fiscal petitioner never requested a determination_letter from the internal_revenue_service regarding the esop’s status petitioner’s founder and president was bkugene van roekel he was also the only trustee and participant of the plan petitioner twice purported to amend the esop--on date effective for plan years beginning date and again on date under the plan petitioner’s board_of directors had sole discretion to decide the amount if any that petitioner would contribute each year from its profits except in cases where payments became due on an esop_loan moreover petitioner was ‘the record is unclear as to whether petitioner has since requested a determination_letter from the internal_revenue_service although the written amendment dated date is unsigned we do not address its validity because the amendments made therein do not affect the outcome of this case q4e- responsible for allocating its contributions among the participants’ accounts in proportion to their compensation_for years ending date and the plan filed forms 5500-c r return report of employee_benefit_plan showing contributions of dollar_figure dollar_figure and dollar_figure respectively similarly for each of those years petitioner deducted dollar_figure dollar_figure and dollar_figure respectively on forms u s_corporation income_tax return as payments to the plan on behalf of mr van roekel as shown below petitioner reported no deduction for salaries wages or officers’ compensation but deducted management fees paid to mr van roekel as an independent_contractor pension other tax_year compensation of salaries and profit sharing deductions’ ending officers wages etc plans management fees -o0- -o- dollar_figure dollar_figure -o0- -o- big_number big_number -o0- -o- big_number big_number ‘petitioner claimed miscellaneous expenses as other deductions on line of form_1120 and attached a schedule in which it separately_stated each expense petitioner included this amount on line of form_1120 titled total deductions and not on line for calendar years and mr van roekel and his wife darlene filed joint federal_income_tax returns he worked as petitioner’s farm manager on an independent_contractor basis and as reflected below reported the management fees that the esop defined compensation as compensation paid_by the employer to the participant during the taxable_year ending with or within the plan_year which is required to be reported as wages on the participant’s form_w-2 --- - petitioner paid him on a schedule c profit or loss from business wages business type of salaries income business year line form_1040 schedule c schedule c dollar_figure dollar_figure farm management big_number big_number farming big_number big_number farm management 'the wages are attributable solely to darlene a secretary at the orange city municipal hospital in iowa respondent disqualified the plan for years beginning after date because allocations to mr van roekel an independent_contractor in fiscal and exceeded the limits of sec_415 discussion sec_401 lists the qualification requirements of a pension profit-sharing and stock_bonus_plan it provides in part sec_401 requirements for qualification --a trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section--- a_trust shall not constitute a gualified trust under this section if the plan of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 -- - sec_415 limits the annual_addition to a participant’s account to the lesser_of a specific dollar amount or percent of the participant’s_compensation annual_addition is defined as the sum for any year of employer contributions employee contributions and forfeitures sec_415 and participant’s_compensation is simply the compensation of the participant from the employer for the year sec_415 a the parties disagree as to what is participant’s_compensation under sec_415 respondent contends that petitioner’s allocations to mr van roekel’s account for fiscal and exceeded the sec_415 limits because mr van roekel received no compensation_for those years petitioner maintains that it did not violate sec_415 because participant’s_compensation includes the management fees that it paid mr van roekel as an independent_contractor during fiscal through petitioner paid no salaries wages or officers’ compensation consequently mr van roekel received no compensation_for his services as either an officer or an employee instead petitioner and mr van roekel arranged that the latter would be paid as an independent_contractor for his work in managing the farm consistent with that arrangement petitioner deducted the management fees as ‘petitioner does not challenge mr van roekel’s status as an independent_contractor other deductions on forms while mr van roekel reported the fees as business income on schedules c ’ accordingly the amounts petitioner paid to mr van roekel are irrelevant in calculating the allowable limits of sec_415 because mr van roekel received no employee compensation---a situation fatal to the trust’s qualified status petitioner argues that mr van roekel’s compensation was his earned_income as a self-employed_person a sole_proprietor however is considered to be his own employer see sec_401 c sec_1_401-10 income_tax regs therefore during fiscal and mr van roekel had one employer ie himself furthermore only the income an employee earns from the employer sponsoring the plan may be taken into account for purposes of that employer’s plan see sec_415 a sec_1_401-10 income_tax regs if mr van roekel had sponsored his own retirement_plan as a self-employed_individual then participant’s_compensation would have been his earned_income sec_415 b here however petitioner is mr van roekel’s hirer not his employer accordingly mr van roekel’s earnings as an independent_contractor are not participant’s_compensation with respect to petitioner’s plan ‘we note that in doing so mr van roekel enjoyed the ability to deduct business_expenses under sec_62 rather than under sec_67 which imposes a 2-percent adjusted_gross_income limitation on schedule a deductions --- - indeed the court has addressed this issue before see roblene inc v commissioner tcmemo_1999_161 most recently the court_of_appeals for the bighth circuit to which this case is appealable see 54_tc_742 affd 445_f2d_985 10th cir upheld a decision of this court excluding from participant’s_compensation the earnings_of an independent_contractor working for the taxpayer 207_f3d_1071 8th cir affg tcmemo_1998_318 we follow that holding and conclude that the management fees paid to mr van roekel as an independent_contractor are not included in participant’s_compensation and that consequently the annual_additions allocated to mr van roekel’s account for fiscal years and exceeded the sec_415 limits petitioner failed to show that it took remedial action to correct the excess allocations to mr van roekel’s account see 92_tc_1173 accordingly we hold that the plan is disqualified for fiscal years beginning after date therefore the trust is not tax exempt under sec_501 decision will be entered for respondent
